 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 1 of 22 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 FRANCESSCA GEDEON, on behalf of herself,
 individually, and on behalf of all others similarly-                COMPLAINT Docket
 situated,
                                                                     No.: 19-cv-06954
                                    Plaintiff,
                                                                     Jury Trial Demanded
                  -against-

 VALUCARE, INC.,

                                     Defendant.
 ---------------------------------------------------------------X

        FRANCESSCA GEDEON (“Plaintiff”), on behalf of herself, individually, and on behalf

of all others similarly-situated, (collectively as “FLSA Plaintiffs,” as that term is defined below),

by and through her attorneys, BORRELLI & ASSOCIATES, P.L.L.C., as and for her Complaint

against VALUCARE, INC. (“Defendant”), alleges upon knowledge as to herself and her own

actions and upon information and belief as to all other matters as follows:

                                            NATURE OF CASE

        1.       This is a civil action for damages and equitable relief based upon violations that

Defendant committed of Plaintiff’s rights guaranteed to her by: (i) the overtime provisions of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime provisions of the New

York Labor Law (“NYLL”), NYLL § 160; N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 12, §

142-2.2; (iii) the minimum wage provisions of the FLSA, 29 U.S.C. § 206(a); (iv) the minimum

wage provisions of the NYLL, NYLL § 652(1); 12 NYCRR § 142-2.1; (v) the NYLL’s

requirement that employers pay timely wages to their employees in accordance with the agreed

terms of employment, NYLL § 191(1)(d); (vi) the NYLL’s requirement that employers pay their

employees an additional one hour’s pay at the minimum wage rate if their employees’ spread of
                                                        1
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 2 of 22 PageID #: 2




hours exceeds ten in a workday, NYLL § 652, 12 NYCRR § 142-2.4; (vii) the NYLL’s requirement

that employers furnish employees with wage statements containing specific categories of accurate

information on each payday, NYLL § 195(3); (viii) the NYLL’s requirement that employers

furnish employees with a wage notice containing specific categories of accurate information upon

hire, NYLL § 195(1); (ix) the anti-retaliation provisions of the FLSA, 29 U.S.C. § 215(a)(3); (x)

one of the anti-retaliation provisions of the NYLL, NYLL § 215; and (xi) any other claim(s) that

can be inferred from the facts set forth herein.

       2.      Plaintiff has worked for Defendant - - a Long Island and Brooklyn-based home

healthcare staffing agency - - as a home health aide coordinator from September 28, 2014 to the

present. As described below, throughout the entirety of her employment, Defendant has failed to

pay Plaintiff all of the wages lawfully due to her under the FLSA and the NYLL. Specifically,

Defendant schedules Plaintiff to work forty hours in a week, and further requires her to work at

least two and sometimes three approximate sixteen-hour overnight on-call shifts per week, and

sometimes an additional twenty-four-hour overnight on-call shift on Sundays, for an additional

thirty-two to seventy-two hours of work per week. Yet Defendant has paid and pays Plaintiff at

her regular hourly rate for most, but not all, of the hours that Plaintiff worked and works during

her regularly scheduled shifts in a week, nothing for the rest of those hours, and only pays Plaintiff

a flat rate of $40.00 for each sixteen-hour on-call shift, and from the beginning of her employment

through approximately late-April 2019, a flat rate between $80.00 and $97.50 for each twenty-

four-hour on-call shift that Plaintiff works, which increased to between $120.00 and $153.00 in or

around early-May 2019. Thus, Defendant has failed to compensate Plaintiff at the statutorily-

required overtime rate for all hours that she has worked and works in excess of forty in a week or

at least at the statutorily-required minimum wage rate for all hours worked, in violation of the



                                                   2
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 3 of 22 PageID #: 3




FLSA and the NYLL, and has failed to pay Plaintiff all of her earned wages in a timely manner,

in violation of the NYLL.

        3.      Additionally, Defendant has violated the NYLL and the NYCRR by failing to: pay

Plaintiff a spread of hours premium for each day that Plaintiff worked and works during which the

spread of hours of her shift exceeded and exceeds ten; provide Plaintiff with accurate wage

statements on each payday; or provide Plaintiff with any wage notice at the time of her hire, much

less an accurate one.

        4.      Defendant pays and treats all of its home health aide coordinators in the same

manner.

        5.      Accordingly, Plaintiff brings this lawsuit against Defendant pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of herself, individually,

and on behalf of all other persons similarly-situated during the applicable FLSA limitations period

who has suffered damages as a result of Defendant’s violations of the FLSA. Plaintiff brings her

claims under the NYLL and its supporting regulations as described to this point herein, on behalf

of herself, individually, and on behalf of any FLSA Plaintiff, as that term is defined below, who

opts-into this action.

        6.      Additionally, after Plaintiff complained to Defendant that she could no longer work

the Sunday twenty-four-hour on-call shifts for which she was only compensated a total between

$80.00 and $97.50, which Defendant undoubtedly understood encompassed its failure to

compensate Plaintiff at the statutorily-required overtime rate and minimum wage for all hours that

Plaintiff worked, Defendant retaliated by suspending Plaintiff’s employment for approximately

one month without pay. Accordingly, Plaintiff brings retaliation claims under the FLSA and the

NYLL on behalf of herself only.



                                                 3
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 4 of 22 PageID #: 4




                                   JURISDICTION AND VENUE

        7.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201 et seq. The supplemental jurisdiction of the Court is invoked pursuant

to 28 U.S.C. § 1367 over all claims arising under New York law.

        8.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(1), as Defendant

resides within this judicial district.

                                             PARTIES

        9.      At all relevant times herein, Plaintiff has worked for Defendant in New York and

was and is an “employee” entitled to protection as defined by the FLSA, the NYLL, and the

NYCRR.

        10.     At all relevant times herein, Defendant was and is a corporation organized and

existing under the laws of the State of New York, which is registered with the New York State

Department of State to receive service of process c/o Alex Villier, 550 Front Street, Hempstead,

New York 11550, and which maintains its principal place of business at that same address.

        11.     At all relevant times herein, Defendant was and is an “employer” within the

meaning of the FLSA, the NYLL, and the NYCRR. Additionally, at all times relevant to the

FLSA, Defendant’s qualifying annual business has exceeded $500,000.00, and Defendant was and

is engaged in interstate commerce within the meaning of the FLSA as it employs two or more

employees, and interacts with and receives payments from out-of-state insurance carriers, as well

as from federal government health programs such as Medicaid, the combination of which subjects

Defendant to the FLSA’s overtime and minimum wage requirements as an enterprise.




                                                  4
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 5 of 22 PageID #: 5




                          COLLECTIVE ACTION ALLEGATIONS

       12.     Plaintiff seeks to bring this suit to recover from Defendant unpaid overtime

compensation and minimum wages, as well as liquidated damages, pursuant to the applicable

provisions of the FLSA, 29 U.S.C. § 216(b), individually, on her own behalf, as well as on behalf

of those in the following collective:

               All current or former employees, who during the applicable FLSA
               limitations period, worked for Defendant as home health aide
               coordinators, and who consent to file a claim to recover damages for
               unpaid overtime compensation and minimum wages, as well as
               liquidated damages that are legally due to them (“FLSA Plaintiffs”).

       13.     Defendant has treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff

and all FLSA Plaintiffs: (1) have performed similar tasks, as described in the “Background Facts”

section below; (2) were and are subject to the same laws and regulations; (3) were and are paid in

the same or similar manner; (4) were and are required to work in excess of forty hours in a

workweek; (5) were and are not paid the required one and one-half times their respective regular

rates of pay for all hours worked per workweek in excess of forty; and/or (6) were and are not paid

at least at the statutory minimum wage rate for all hours worked.

       14.     At all relevant times, Defendant is and has been aware of the requirements to pay

Plaintiff and FLSA Plaintiffs at an amount equal to the rate of one and one-half times their

respective regular rates of pay for all hours worked each workweek above forty, and of the

requirement to pay Plaintiff and FLSA Plaintiffs at least at the statutorily-required minimum wage

rate for all hours worked, yet Defendant purposefully and willfully chose and chooses not to do

so. Thus, all FLSA Plaintiffs are victims of Defendant’s pervasive practice of willfully refusing

to pay its employees overtime compensation for all hours worked per workweek above forty,




                                                5
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 6 of 22 PageID #: 6




and/or at least at the statutorily-required minimum wage rate for all hours worked, in violation of

the FLSA.

                                     BACKGROUND FACTS

       15.     Defendant is a New York corporation that operates a home healthcare staffing

agency that provides in-home healthcare services to its clients, such as personal grooming, meal

and errands preparation, house cleaning, general housekeeping, and other in-home services.

Defendant has offices in Hempstead and Brooklyn.

       16.     On September 28, 2014, Plaintiff commenced her employment with Defendant as

a home health aide coordinator based in Defendant’s Brooklyn location. While Plaintiff has

primarily worked at Defendant’s Brooklyn location, she did and does periodically work at

Defendant’s Hempstead location too.

       17.     Plaintiff remains employed with Defendant in that role as of the date of filing of

this Complaint.

       18.     As a home health aide coordinator, Plaintiff’s primary duties consist of scheduling

home health aides for Defendant’s clients, as well as resolving scheduling conflicts and staffing

issues to ensure that there is adequate care and supervision for Defendant’s clients.

       19.     Throughout her employment, Defendant has scheduled and required Plaintiff to

work, and Plaintiff has in fact worked and continues to work, five days per week, Monday through

Friday, beginning between 9:00 and 10:00 a.m. and ending between 5:00 and 6:00 p.m., for a total

of approximately forty hours per week. While Plaintiff is supposed to receive a thirty-minute

uninterrupted break during each of these shifts, her break is frequently interrupted and occasionally

Plaintiff does not receive any break at all.




                                                 6
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 7 of 22 PageID #: 7




        20.    Additionally, Defendant has required and continues to require Plaintiff to work, and

Plaintiff does work, overnight on-call shifts. More specifically, each Thursday and Friday and

sometimes a third day, Plaintiff is required to work, and does work, an on-call shift beginning at

the conclusion of her regular shift, between 5:00 or 6:00 p.m. until 9:00 a.m. the following

morning. Moreover, from September 28, 2014 until on or about July 21, 2019, Defendant

additionally required Plaintiff, every-other Sunday, to work a twenty-four-hour on-call shift from

9:00 a.m. Sunday morning until 9:00 a.m. Monday morning. Thereafter, from on or about July 22,

2019 through the present, Defendant has required Plaintiff to work this twenty-four-hour Sunday

on-call shift at least once per month, and sometimes more.

        21.    During Plaintiff’s on-call shifts, Plaintiff receives hourly emails on the company

cell phone that Defendant assigned her from Defendant’s home health exchange, which require

Plaintiff to telephonically verify a home health aide’s attendance with patients, manually enter the

home health aide’s time in and time out into the exchange system, as well as on the on-call log,

and during the weekdays, submit the completed report by the conclusion of Plaintiff’s on-call shift

to various management personnel, or on the weekends, submit the report to the on-call Nurse and

Manager on Duty at 9:30 a.m., 1:30 p.m., 4:30 p.m., and 8:30 p.m. Indeed, during her on-call

shifts Plaintiff is constantly working.

        22.    Accordingly, Defendant typically requires Plaintiff to work, and Plaintiff does

work, between approximately sixty-nine hours and thirty minutes and one hundred ten hours and

thirty minutes per week, depending on how many on-call shifts Plaintiff is assigned during that

week.

        23.    In exchange for her work, throughout her employment, Defendant agreed to

compensate Plaintiff at an hourly rate for the hours that Plaintiff works during her regularly



                                                 7
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 8 of 22 PageID #: 8




scheduled Monday through Friday shifts, which has periodically increased during Plaintiff’s

employment. Specifically, Defendant has paid Plaintiff at regular rates between $15.00 and $18.50

per hour, the latter of which stands as her current regular rate. However, while Defendant pays

Plaintiff at her agreed-to hourly rate for most hours that Plaintiff works during her regular shifts,

Defendant regularly deducts time that Plaintiff actually works from her weekly compensable time,

including thirty minutes from each shift that Plaintiff works regardless of whether Plaintiff in fact

receives a thirty-minute uninterrupted break during that shift, as well as other random amounts of

time as it sees fit and at its whim.

        24.     For Plaintiff’s work during her mandatory on-call shifts, Defendant does not

compensate Plaintiff at her hourly rate. Rather, Defendant pays Plaintiff at a flat rate of $40.00

for each sixteen-hour weekday on-call shift, including those on Thursday night and Friday night,

and from September 24, 2014 through approximately late-April 2019, a flat rate of between $80.00

and $97.50 for each twenty-four-hour Sunday on-call shift. Then, beginning in or around early-

May 2019 and continuing through the present, Defendant paid and pays Plaintiff a flat rate of

between $120.00 and $153.00 for each twenty-four-hour Sunday on-call shift.

        25.     Thus, throughout the entirety of Plaintiff’s employment, Defendant has failed to

pay Plaintiff at the rate of one and one-half times her regular hourly rate, which has spanned from

$22.50 to $27.75, or even at the minimum wage rate or her regular rate, for any hours that Plaintiff

has worked and works in excess of forty in a week, and has further failed and continues to fail to

pay Plaintiff at her regular rate for all hours that she works up to forty in a week.

        26.     By way of example only, during the week of July 10 through 16, 2017, Defendant

required Plaintiff to work, and Plaintiff did in fact work, the following schedule, without being

permitted to take an uninterrupted break during any of her shifts:



                                                  8
 Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 9 of 22 PageID #: 9




               Monday, July 10, 2017: 9:00 a.m. until 5:00 p.m.;

               Tuesday, July 11, 2017: 9:30 a.m. until 5:30 p.m. and on-call from 5:30 p.m. until

               9:00 a.m. Wednesday morning;

               Wednesday, July 12, 2017: 9:30 a.m. until 5:30 p.m.;

               Thursday, July 13, 2017: 9:30 a.m. until 6:00 p.m. and on-call from 6:00 p.m. until

               9:00 a.m. Friday morning;

               Friday, July 14, 2017: 9:30 a.m. until 6:00 p.m. and on-call from 6:00 p.m. until

               9:00 a.m. Saturday morning;

               Saturday, July 15, 2017: off;

               Sunday, July 16, 2017: on-call from 9:00 a.m. until 9:00 a.m. Monday morning.

Accordingly, Plaintiff worked a total of 110.50 hours during this week. In exchange for her work,

Defendant paid Plaintiff a total of $672.65, comprised of $15.00 per hour for only the first 31.51

hours that Plaintiff worked during her regularly scheduled shifts, and $200.00 for Plaintiff’s work

during her on-call shifts. Defendant thus failed to pay Plaintiff at any rate of pay, let alone at her

regular hourly rate for the 8.49 hours that Plaintiff worked up to forty this week, and further failed

to pay Plaintiff at the statutorily-required overtime rate of one and one-half times her regular rate,

or $22.50, for all hours that Plaintiff worked over forty during this week. Moreover, given the

total amount of hours that Plaintiff worked this week, Defendant also paid Plaintiff at an effective

rate of $6.09, which falls below the federal and New York minimum wage for all hours worked.

       27.     By way of a second example only, during the week of February 25 through March

3, 2019, Defendant required Plaintiff to work, and Plaintiff did in fact work, the following

schedule, without being permitted to take an uninterrupted break during any of her shifts:

               Monday, February 25, 2019: 9:50 a.m. until 5:10 p.m.;



                                                  9
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 10 of 22 PageID #: 10




               Tuesday, February 26, 2019: 9:07 a.m. until 5:30 p.m.;

               Wednesday, February 27, 2019: 9:45 a.m. until 5:10 p.m.;

               Thursday, February 28, 2019: 10:00 a.m. until 5:35 p.m. and on-call from 5:35 p.m.

               until 9:00 a.m. Friday morning;

               Friday, March 1, 2019: 9:00 a.m. until 5:43 p.m. and on-call from 5:43 p.m. until

               9:00 a.m. Saturday morning;

               Saturday, March 2, 2019: off;

               Sunday, March 3, 2019: on-call from 9:00 a.m. until 9:00 a.m. Monday morning.

Accordingly, Plaintiff worked a total of 94.13 hours during this week. In exchange for her work,

Defendant paid Plaintiff a total of $852.75, comprised of $18.50 per hour for only the first 36.50

hours that Plaintiff worked during her regularly scheduled shifts, and $177.50 for Plaintiff’s work

during her on-call shifts. Defendant thus failed to pay Plaintiff at any rate of pay, let alone at her

regular hourly rate for the 2.93 hours that Plaintiff worked up to forty hours this week, and further

failed to pay Plaintiff at the statutorily-required overtime rate of one and one-half times her regular

rate, or $27.75, for all hours that Plaintiff worked over forty during this week. Moreover, given

the total amount of hours that Plaintiff worked this week, Defendant also paid Plaintiff at an

effective rate of $9.05, which fell below the New York minimum wage of $15.00 for all hours

worked, as Defendant employed more than eleven employees during this and all times and Plaintiff

worked in New York City.

       28.     Furthermore, for those occasions when Defendant has required Plaintiff to work,

and Plaintiff has worked, a shift that spans in excess of ten hours from beginning to end, which is

virtually every Thursday and Friday and occasionally Sunday that Plaintiff has worked throughout




                                                  10
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 11 of 22 PageID #: 11




her employment, Defendant does not compensate Plaintiff with an additional one hour’s pay at the

minimum wage rate.

        29.     Defendant pays Plaintiff on a weekly basis by check.

        30.     Throughout Plaintiff’s entire employment, on each occasion when Defendant pays

Plaintiff, Defendant has failed to provide Plaintiff with a wage statement that accurately reflects,

inter alia, the amount of hours that Plaintiff works each week, or her regular hourly rate of pay

and her overtime rate of pay for all hours worked in excess of forty each week.

        31.     Additionally, Defendant did not provide Plaintiff with any wage notice at the time

of her hire, let alone one that accurately listed, inter alia, Plaintiff’s rate of pay and the basis

thereof.

        32.     Defendant has treated Plaintiff and FLSA Plaintiffs in the same manner described

to this point herein.

        33.     Defendant has acted in this manner to maximize its profits while minimizing its

labor costs and overhead.

        34.     Each hour that Plaintiff and FLSA Plaintiffs have worked and work was and is for

Defendant’s benefit.

        35.     On February 27, 2019, Plaintiff notified various of Defendant’s management

personnel, including, among others, Reginald Villier, Administrator, Charles Defranco, Quality

Director, Alex Villier, President, and Paula Smith-Morrison, Plaintiff’s direct supervisor, by email,

that beginning March 13, 2019, Plaintiff would no longer be able to work the twenty-four hour

Sunday on-call shifts as she had to find a second job. The following day, February 28, 2019,

Reginald Villier responded to Plaintiff’s email informing her that Defendant could not

accommodate Plaintiff’s request and she must therefore continue to work that shift. Later that



                                                 11
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 12 of 22 PageID #: 12




same day, still on February 28, 2019, Plaintiff sent another email elaborating that she needed this

second position to supplement her income.

       36.     Thereafter, notwithstanding Plaintiff’s complaint, Defendant scheduled Plaintiff to

work a twenty-four-hour on-call shift on Sunday, March 17, 2019. On March 15, 2019, Plaintiff

met with Paula Smith-Morrison to address being scheduled for the March 17th on-call shift.

During that meeting, Plaintiff complained that she could not continue working these on-call shifts

for a mere flat rate of between $80.00 and $97.50, which was obviously below minimum wage

and did not include overtime pay. Following this meeting, still on March 15, 2019, Plaintiff again

emailed the individuals named in the prior paragraph, imploring them to reconsider her request

because it was grossly unfair for Defendant to force Plaintiff to choose between working these

twenty-four-hour on-call shifts and supplementing her unlawful income through other

employment.      Paula Smith-Morrison responded to Plaintiff’s email by simply stating:

“[u]nfortunately, the request that was handed in was not accepted.”

       37.     Subsequently, on March 18, 2019, mere days after Plaintiff’s complaints,

Defendant, through Paula Smith-Morrison, Charles Defranco, and Alex Villier, retaliated by

suspending Plaintiff without pay from March 20, 2019 through April 21, 2019.

                   FIRST CLAIM FOR RELIEF AGAINST DEFENDANT
                            Unpaid Overtime under the FLSA

       38.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

       39.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay for all hours worked exceeding forty in

a workweek.




                                                 12
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 13 of 22 PageID #: 13




       40.      As described above, Defendant is an employer within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

       41.      As also described above, Plaintiff and FLSA Plaintiffs have worked in excess of

forty hours in a workweek, yet Defendant has failed to compensate them in accordance with the

FLSA’s overtime provisions.

       42.      Defendant has willfully violated the FLSA.

       43.      Plaintiff and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

week in excess of forty at the rate of one and one-half times their respective regular rates of pay.

       44.      Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendant’s violations of the FLSA’s overtime provisions.

                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANT
                     Unpaid Overtime under the NYLL and the NYCRR

       45.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       46.      NYLL § 160 and 12 NYCRR § 142-2.2 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay for all hours

worked exceeding forty in a workweek.

       47.      As described above, Defendant is an employer within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       48.      As also described above, Plaintiff and any FLSA Plaintiff who opts-into this action,

have worked in excess of forty hours in a workweek, yet Defendant has failed to compensate them

in accordance with the NYLL’s and the NYCRR’s overtime provisions.

                                                 13
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 14 of 22 PageID #: 14




       49.     Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled to overtime

pay for all hours worked per week in excess of forty at the rate of one and one-half times their

respective regular rates of pay.

       50.     Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the NYLL’s and the

NYCRR’s overtime provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANT
                         Unpaid Minimum Wages under the FLSA

       51.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

       52.     29 U.S.C. § 206(a) prescribes a minimum wage that employers must pay to their

employees for each hour worked.

       53.     As described above, Defendant is an employer within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

       54.     As also described above, Defendant has failed to compensate Plaintiff and FLSA

Plaintiffs at least at the minimum hourly rate required by the FLSA for all hours worked.

       55.     Defendant has willfully violated the FLSA.

       56.     At the least, Plaintiff and FLSA Plaintiffs are entitled to pay at the minimum wage

rate required by the FLSA for all hours worked.

       57.     Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendant’s violations of the FLSA’s minimum wage provisions.




                                                 14
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 15 of 22 PageID #: 15




                 FOURTH CLAIM FOR RELIEF AGAINST DEFENDANT
                   Unpaid Minimum Wages under the NYLL and the NYCRR

       58.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       59.      NYLL § 652 and 12 NYCRR § 142-2.1 prescribe a minimum wage that employers

must pay to their employees for each hour worked.

       60.      As described above, Defendant is an employer within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       61.      As also described above, Defendant has failed to compensate Plaintiff and any

FLSA Plaintiff who opts-into this action, at least at the minimum hourly rate required by the NYLL

and the NYCRR for all hours worked.

       62.      At the least, Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled

to pay at the minimum wage rate required by the NYLL and the NYCRR for all hours worked.

       63.      Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the NYLL’s and the

NYCRR’s minimum wage provisions.

                   FIFTH CLAIM FOR RELIEF AGAINST DEFENDANT
                     Failure to Pay Timely Wages in Violation of the NYLL

       64.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.




                                                 15
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 16 of 22 PageID #: 16




       65.      NYLL § 191(1)(d) requires that employers pay wages to their employees in

accordance with the agreed terms of employment.

       66.      As described above, Defendant is an employer within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees within the meaning

of the NYLL.

       67.      As also described above, Defendant has failed to compensate Plaintiff and any

FLSA Plaintiff who opts-into this action, at their regular rates of pay and in a timely manner for

each hour that they worked in accordance with their terms of employment.

       68.      At the least, Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled

to recover, at their regular rates of pay, for all hours that they have worked for Defendant but for

which they have not been compensated.

       69.      Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s failure to pay them their wages

in accordance with the agreed terms of employment.

                   SIXTH CLAIM FOR RELIEF AGAINST DEFENDANT
             Violation of the NYLL’s and the NYCRR’s Spread of Hours Requirements

       70.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       71.      NYLL § 652 and 12 NYCRR § 142-2.4 provide that employees shall receive one

hour’s pay at the minimum hourly wage rate for any day worked in which their spread of hours

exceeds ten.




                                                 16
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 17 of 22 PageID #: 17




       72.      As described above, Defendant is an employer within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       73.      As also described above, Plaintiff and any FLSA Plaintiff who opts-into this action,

have worked days where their spread of hours has exceeded ten, yet Defendant has failed to

compensate them in accordance with the NYLL’s and the NYCRR’s spread-of-hours provisions.

       74.      Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled to spread-

of-hours pay, in the amount of one hour’s pay at the minimum hourly wage rate, for any day that

they have worked in which their spread of hours exceeded ten.

       75.      Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the NYLL’s and the

NYCRR’s spread-of-hours provisions.

                 SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANT
                Failure to Furnish Proper Wage Statements in Violation of the NYLL

       76.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       77.      NYLL § 195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to the employee.

       78.      As described above, Defendant is an employer within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees within the meaning

of the NYLL.




                                                 17
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 18 of 22 PageID #: 18




       79.      As also described above, Defendant has failed to furnish Plaintiff and any FLSA

Plaintiff who opts-into this action, with wage statements on each payday that accurately contain

all of the criteria that the NYLL requires.

       80.      Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendant is liable to

Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $100.00 for each

workweek after the violation occurred, up to a statutory cap of $2,500.00.

       81.      On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendant is liable

to Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $250.00 for each

workday after the violation occurred, up to a statutory cap of $5,000.00.

                  EIGHTH CLAIM FOR RELIEF AGAINST DEFENDANT
                 Failure to Furnish Proper Wage Notice in Violation of the NYLL

       82.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       83.      NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate, specifically enumerated criteria.

       84.      As described above, Defendant is an employer within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees within the meaning

of the NYLL.

       85.      As also described above, Defendant failed to provide Plaintiff and any FLSA

Plaintiff who opts-into this action, with any wage notice at hire, let alone a wage notice that

accurately contained all of the criteria that the NYLL requires.




                                                 18
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 19 of 22 PageID #: 19




       86.     Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendant is liable to

Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $50.00 for each

workweek after the violation occurred, up to a statutory cap of $2,500.00.

       87.     On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendant is liable

to Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $50.00 for each

workday after the violation occurred, up to a statutory cap of $5,000.00.

                   NINTH CLAIM FOR RELIEF AGAINST DEFENDANT
                    Retaliation Under the FLSA with respect to Plaintiff only

       88.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       89.     29 U.S.C. § 215(a)(3) makes it unlawful “to discharge or in any other manner

discriminate against any employee because such employee has filed any complaint . . . under or

related to this chapter, or has testified or is about to testify in any such proceeding.”

       90.     As described above, after Plaintiff engaged in activity protected under the FLSA,

Defendant retaliated by suspending Plaintiff’s employment for approximately one month without

pay.

       91.     As a result of Defendant’s unlawful retaliatory conduct in violation of the FLSA,

Plaintiff is entitled to compensatory damages in the form of back pay, and any other lost benefits

of employment, as well as emotional distress damages, liquidated damages, punitive damages, and

all other appropriate forms of relief, including reasonable attorneys’ fees.

                  TENTH CLAIM FOR RELIEF AGAINST DEFENDANT
                   Retaliation Under the NYLL with respect to Plaintiff only

       92.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.


                                                  19
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 20 of 22 PageID #: 20




       93.      NYLL § 215(1)(a) provides that “[n]o employer or his or her agent, or the officer

or agent of any corporation . . . shall discharge, threaten, penalize, or in any other manner

discriminate or retaliate against an employee (i) because such employee has made a complaint to

his or her employer . . . that the employer has engaged in conduct that the employee, reasonably

and in good faith, believes violates any provision of this chapter.”

       94.      As described above, after Plaintiff engaged in activity protected under the NYLL,

Defendant retaliated by suspending Plaintiff’s employment for approximately one month without

pay.

       95.      As a result of Defendant’s unlawful retaliatory conduct in violation of the NYLL,

Plaintiff is entitled to compensatory damages in the form of back pay, and any other lost benefits

of employment, as well as emotional distress damages, liquidated damages, punitive damages,

interest, and all other appropriate forms of relief, including reasonable attorneys’ fees.

       96.      Pursuant to NYLL § 215(2)(b), contemporaneous with the filing of this Complaint,

Plaintiff is serving a Notice of Claim on the Office of the New York State Attorney General,

thereby advising the aforementioned of his claim for retaliation under Section 215 of the NYLL.

                                DEMAND FOR A JURY TRIAL

       97.      Pursuant to FRCP 38(b), Plaintiff and FLSA Plaintiffs demand a trial by jury on all

claims in this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and FLSA Plaintiffs demand judgment against Defendant as

follows:

             a. A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;



                                                 20
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 21 of 22 PageID #: 21




            b. Preliminary and permanent injunctions against Defendant and its officers, owners,

agents, successors, employees, representatives, and any and all persons acting in concert with

them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

            c. An order restraining Defendant from any retaliation against Plaintiff and/or FLSA

Plaintiffs for participation in any form of this litigation;

            d. Designation of this action as an FLSA collective action on behalf of Plaintiff and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

            e. All damages that Plaintiff and FLSA Plaintiffs have sustained as a result of

Defendant’s conduct, including all unpaid wages and any short fall between wages paid and those

due under the law that Plaintiff and FLSA Plaintiffs would have received but for Defendant’s

unlawful payment practices;

            f. Liquidated damages and any other statutory penalties as recoverable under the

FLSA and the NYLL;

            g. All damages that Plaintiff sustained as a result of Defendant’s retaliatory actions,

including compensation for lost wages, benefits, and all other remuneration, whether back pay or

front pay, whether legal or equitable in nature, emotional distress damages, and punitive damages;

            h. Awarding Plaintiff and FLSA Plaintiffs their reasonable attorneys’ fees, as well as

their costs and disbursements incurred in connection with this action, including expert witness fees

and any other costs and expenses, and an award of a service payment to Plaintiff;



                                                   21
Case 2:19-cv-06954-JS-AKT Document 1 Filed 12/11/19 Page 22 of 22 PageID #: 22




            i. Designation of Plaintiff and her counsel as collective action representatives under

the FLSA;

            j. Pre-judgment and post-judgment interest, as provided by law; and

            k. Granting Plaintiff and FLSA Plaintiffs other and further relief as this Court finds

necessary and proper.

Dated: Garden City, New York
       December 11, 2019

                                                     Respectfully submitted,

                                                     BORRELLI & ASSOCIATES, P.L.L.C.
                                                     Attorneys for Plaintiff
                                                     910 Franklin Avenue, Suite 200
                                                     Garden City, New York 11530
                                                     Tel. (516) 248-5550
                                                     Fax. (516) 248-6027


                                             By:     ___________________________________
                                                     DANIELLE E. MIETUS (DM 4136)
                                                     ALEXANDER T. COLEMAN (AC 8151)
                                                     MICHAEL J. BORRELLI (MB 8533)




                                                22
